USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-1717                          UNITED STATES,                            Appellee,                                v.                        CHRISTOPHER ESSOR,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND       [Hon. Francis J. Boyle, Senior U.S. District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     Edward C. Roy and Roy & Cook on brief for appellant.     Margaret E. Curran, United States Attorney, and Ira Belkin,Assistant United States Attorney, on brief for appellee.     September 11, 1998                                                                                                                    Per Curiam.  Upon careful review of the briefs and    record, we conclude that this appeal presents no substantial    question and that oral argument is not warranted.  The district    court clearly understood its authority and expressly exercised    its discretion not to depart at all, in light of defendant's    particular combination of positive (assistance to the    government) and negative (under-represented criminal record)    circumstances.  We have no jurisdiction to review such a    discretionary denial of a downward departure.  Accordingly, we    do not consider defendant's contention that the district    court's analysis of the positive circumstances was    insufficiently detailed.              Affirmed.  See 1st Cir. Loc. R. 27.1.